TJOFLAT, Circ'i it Judge,
specially concurring:
I concur in all parts of Judge Sharp’s opinion for the court except part II.A. which addresses appellants’ substantive due process claim under the fourteenth amendment. I find nothing in the Constitution that would guarantee appellants the right to practice osteopathy in the Gwin-nett County hospital system. As the case law suggests, appellants may have a “liberty” interest in practicing in that system, but such interest is created by state law, not the federal Constitution. Accordingly, the only process they are due under the circumstances is procedural, not substantive. They are entitled to fair consideration of their applications for admission to the medical staff and a rational decision thereon. They have been accorded such treatment here; Judge Sharp’s opinion states, “appellants have not alleged violations of procedural due process.... ” Ante at page 1566.